985 F.2d 560
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont James MILLER;  Richard Leo Goodard, Plaintiffs-Appellants,v.Raymond G. TOOMBS;  Pete Vidor, Defendants-Appellees.
No. 92-1960.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1993.

Before KEITH and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Lamont James Miller and Richard Leo Goodard, pro se Michigan prisoners, appeal a district court judgment dismissing their civil rights suit filed under 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Plaintiffs sued the warden and assistant warden of the Ionia (Michigan) Correctional Facility in their individual capacities seeking monetary damages, and in their official capacities seeking declaratory and injunctive relief.   Plaintiffs alleged that their rights to equal protection of the laws and to be free from racial discrimination were violated.   Specifically, plaintiffs asserted that although they are similarly situated to each other as well as to other inmates, they were:  1) allotted unequal amounts of "yard" time;  2) placed in outside yard cages that were smaller and less equipped;  and 3) treated unequally with respect to the amount of physical restraints placed upon them during their "yard" time.


3
Over plaintiffs' objections, the district court adopted a magistrate judge's recommendation to grant summary judgment for the defendants and dismissed the action.   Plaintiffs have filed a timely appeal.


4
Upon consideration, we conclude that summary judgment was properly granted for the defendants as there was no genuine issue of material fact and defendants were entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.